The Court is in agreement that none of the assignments of error require a reversal of this cause, save only Nos. 2 and 3, which attack the validity of the order of the board, dated May 1, 1944, ordering the referendum election upon the issue whether the traffic in beer and light wines should be excluded from the county.
Two of the members of the Court, Judges L.A. SMITH, SR., and GRIFFITH, are of the opinion that the evidence is conclusive that this order was not signed by the president of the board of supervisors until some time after the adjournment day of the May meeting and is therefore void. Judges ALEXANDER, ROBERDS, McGEHEE, and the CHIEF JUSTICE are of the opinion that the finding of the trial judge to the contrary is not manifestly wrong nor without sufficient basis, although Judge McGEHEE thinks that the finding of the trial court was contrary to the greater weight of the evidence. However, a majority of the Court are of the opinion that there is no justification for overturning his conclusion that the evidence did not rise to the degree of requisite certainty. *Page 325 
We do not detail the other assignments, but find that at most they involve irregularities as to directory provisions and do not warrant reversal.